
	
		II
		Calendar No. 447
		112th CONGRESS
		2d Session
		S. 2218
		[Report No. 112–180]
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mr. Carper, Mr.
			 McCain, and Mr. Brown of
			 Massachusetts) introduced the following bill; which was read twice
			 and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			July 12, 2012
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To reauthorize the United States Fire Administration, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the United States Fire Administration
			 Reauthorization Act of 2012.
		2.Clarification of
			 relationship between United States Fire Administration and Federal Emergency
			 Management Agency
			(a)Modification of
			 purpose of Federal Fire Prevention and Control Act of
			 1974Section 3(3) of the Federal Fire Prevention and Control Act
			 of 1974 (15 U.S.C. 2202(3)) is amended by striking within the Department
			 of Commerce and inserting within the Federal Emergency
			 Management Agency.
			(b)Establishment
			 of Fire Administration within Federal Emergency Management
			 AgencySubsection (a) of section 5 of such Act (15 U.S.C. 2204)
			 is amended by striking Department of Commerce and inserting
			 Federal Emergency Management Agency.
			(c)Discretionary
			 appointment of a Deputy AdministratorSuch section is further
			 amended by amending subsection (c) to read as follows:
				
					(c)Deputy
				AdministratorThe Administrator may appoint a Deputy
				Administrator, who shall—
						(1)perform such
				functions as the Administrator shall from time to time assign or delegate;
				and
						(2)act as
				Administrator during the absence or disability of the Administrator or in the
				event of a vacancy in the office of
				Administrator.
						.
			3.Modification of
			 authority of Administrator of United States Fire Administration to educate
			 public about fire and fire preventionSection 6 of the Federal Fire Prevention and
			 Control Act of 1974 (15 U.S.C. 2205) is amended by striking to take all
			 steps and all that follows through fire and fire
			 prevention and inserting to take such steps as the Administrator
			 considers appropriate to educate the public and overcome public indifference as
			 to fire, fire prevention, and individual preparedness..
		4.Authorization of
			 appropriations for United States Fire AdministrationSection 17(g)(1) of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2216(g)(1)) is amended—
			(1)in subparagraph (G), by striking
			 and at the end;
			(2)in subparagraph
			 (H), by striking the period at the end and inserting a semicolon; and
			(3)by inserting
			 after subparagraph (H) the following:
				
					(I)$76,490,890 for fiscal year
				2013;
					(J)$76,490,890 for fiscal year
				2014;
					(K)$76,490,890 for fiscal year
				2015;
					(L)$76,490,890 for fiscal year 2016;
				and
					(M)$76,490,890 for fiscal year
				2017.
					.
			5.Amendment to
			 definition regarding Administrator of FEMA
			(a)In
			 generalSection 4 of the Federal Fire Prevention and Control Act
			 of 1974 (15 U.S.C. 2203) is amended in paragraph (4), by striking
			 Director means and all that follows through
			 Agency; and inserting Administrator of FEMA
			 means the Administrator of the Federal Emergency Management
			 Agency;.
			(b)Conforming
			 amendments
				(1)Administrator
			 of FEMAThe Federal Fire Prevention and Control Act of 1974 (15
			 U.S.C. 2201 et seq.) is amended by striking Director each place
			 it appears and inserting Administrator of FEMA.
				(2)Administrator
			 of FEMA’s AwardSection 15 of such Act (15 U.S.C. 2214) is
			 amended by striking Director’s Award each place it appears and
			 inserting Administrator’s Award.
				
	
		July 12, 2012
		Reported without amendment
	
